Title: From George Washington to Brigadier General Enoch Poor, 7 November 1778
From: Washington, George
To: Poor, Enoch


  
    Sir.
    Head Qrs [Fredericksburg, N.Y.] 7th No[vembe]r 1778
  
I recd your letter of the 3d instant, inclosing the court martial proceedings in the case of Lieut. David Gilman.
I have approved and confirmed the sentance, and shall direct its publication in this days orders.
Major General Putnam who commands in the room of Major Genl Gates will take measures respecting a surgeon for the sick. I am &

  G.W.

